105 F.3d 665
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Norbert BASIL Maclean, Plaintiff-Appellant,v.William B. KOLENDER;  San Diego County;  Paul Pfingst,Defendants-Appellees.
No. 96-56302.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 7, 1997.*Decided Jan. 9, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
This appeal from the district court's order dismissing appellant's claims for injunctive relief comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.1


3
Our sole inquiry is whether the district court abused its discretion in dismissing the injunctive claims.  See Gregorio T. v. Wilson, 59 F.3d 1002, 1004-05 (9th Cir.1995).  The record before us shows that the court did not rely on an erroneous legal premise or abuse its discretion in concluding that abstention was appropriate on the injunctive claims pursuant to Burford v. Sun Oil Co., 319 U.S. 315, 334 (1943).  See Gregorio, 59 F.3d at 1004-05.   The court's factual findings and application of legal standards are not clearly erroneous.  See id.   Accordingly, the court's order dismissing the injunctive claims is affirmed.


4
AFFIRMED.



*
 The panel finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4;  9th Cir.R. 3-3(d)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 This court declines to exercise its discretion to review that portion of the district court's order dismissing certain other claims and parties from the action.  See Self-Realization Fellowship Church v. Amanda Church of Self-Realization, 59 F.3d 902, 905-06 (9th Cir.1995) (court will review partial dismissal in context of preliminary injunction appeal only if order is inextricably bound up with injunction)